The charter of the bank is not in the record, but it is apparent from the admissions in paragraph 4 of its answer, hereinafter quoted, and page 33 of its brief that its charter powers embrace the purposes set forth in article 385, R.S. Bank and trust companies with such charter powers are authorized:
"* * * 3. To lease, hold, purchase and convey any and all real property necessary in the transaction of its business, or which it shall acquire in satisfaction, or partial satisfaction, of debts due the corporation, under sales, judgments or mortgages, or in settlement, or partial settlement, of debts due the corporation by any of its debtors. * * *"
See article 385.
The trial court made no finding upon the issue raised by appellee's pleading and evidence that in acquiring the land the bank did so in partial satisfaction of a debt due by Kelsey to the bank. There is evidence to the effect that Kelsey was heavily indebted to the bank, that it had a deed of trust securing the same upon this and other land owned by Kelsey, and that, in partial satisfaction of the debt and at the instance of the bank, Kelsey conveyed to the bank the land which he had acquired from Streety, the bank assuming the payment of the Streety notes. There was no request for additional findings by the trial court, nor any exception to the findings on the ground of incompleteness. The court's conclusion of law is a general one, and does not disclose the theory upon which it was based. In this condition of the record the court below "will be presumed to have arrived at that conclusion which is necessary to support the judgment." Gardner v. Watson, 76 Tex. 25,13 S.W. 39.
In view of the fact that the bank acquired the land in partial satisfaction of a debt to it by Kelsey, I am of the opinion that it was expressly authorized to acquire the same by virtue of the third section of article 385, R.S., above quoted.
In the fourth paragraph of its answer the bank avers that:
"While having authority under its charter and the laws of the state of Texas to take real estate in satisfaction of its indebtedness and even to take such real estate subject to liens and incumbrances thereon, nevertheless had no authority to assume the payment of purchase-money notes of a third party, whether a lien on said property or not, and hence, if any such agreement was made, the same was ultra vires and void."
The contention of appellant that its assumption of the lien debt was unauthorized, though it was impowered to acquire the land, is well answered in Woods Inv. Co. v. Palmer, 8 Colo. App. 132, 45 P. 237, where a like contention was thus disposed of:
"Now, the general power to purchase real estate necessarily includes the power to *Page 290 
purchase incumbered real estate, and the power to purchase incumbered real estate as necessarily includes the power to assume the incumbrance."
The case of National Equitable Society v. Alexander (Tex. Civ. App.)220 S.W. 184, is not in point, for the reason that in that case the corporation did not acquire the land in satisfaction of a debt due to it, but acquired the same and assumed the payment of the incumbrance in settlement and compromise of a demand against it.
For the reasons indicated, I am of the opinion that the plea of ultra vires is untenable.